Citation Nr: 0501333	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  02-20 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral carpal 
tunnel syndrome (CTS), allegedly the result of exposure to 
herbicides including Agent Orange.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of 
thyroid cancer, allegedly the result of exposure to 
herbicides including Agent Orange.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for peripheral 
neuropathy, allegedly the result of exposure to herbicides 
including Agent Orange.  

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from December 1965 to December 
1968 and from February 1970 to August 1971.  He had 
additional service in the U.S. Naval Reserves.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1991 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine.  The case 
was subsequently transferred to the Buffalo, New York, VARO.  
The Board remanded the case to the RO in February 2004 for 
further development and consideration.  


FINDINGS OF FACTS

1.  The veteran is service connected for post-traumatic 
stress disorder (PTSD), rated 100 percent disabling, based on 
combat stressors experienced during his service in the 
Republic of Vietnam.  So he is presumed to also have been 
exposed to herbicides (Agent Orange) while in Vietnam.  

2.  The veteran was notified of a November 1980 rating that 
denied service connection for bilateral CTS, manifested by 
numbness and tingling of the hands, and thyroid cancer on a 
direct basis and as not due to in-service herbicide exposure, 
but he did not appeal and that rating decision is final and 
binding on him.  

3.  The veteran was notified of a June 1994 rating that 
denied reopening of the claims for service connection for 
bilateral CTS of the hands and for thyroid cancer and also 
denied service connection for peripheral neuropathy, as not 
incurred in service or as due to in-service herbicide 
exposure.  He again did not appeal.



4.  The evidence received since that June 1994 rating is 
cumulative or redundant of the evidence of record when that 
decision was issued or does not suggest the veteran has 
bilateral CTS, thyroid cancer, or peripheral neuropathy as a 
result of his service in the military - including his 
service in Vietnam during the war and any herbicide exposure 
in connection therewith.  


CONCLUSIONS OF LAW

1.  The June 1994 rating decision denying service connection 
for peripheral neuropathy and denying reopening of the claims 
for service connection for bilateral CTS and thyroid cancer, 
of which the veteran was notified but did not appeal, 
is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2004).  

2.  New and material evidence has not been received since 
that June 1994 rating decision.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA eliminated the requirement of submitting a well-grounded 
claim and provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA also requires that VA 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) (withdrawing it's decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  The 
Court addressed both the timing and content of these notice 
requirements.  Id. at 120 21.  Even more recently, in 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini 
II.  

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO nonetheless complied 
with them.

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004) (Pelegrini II).  



The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120 - 21.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2003).  Id.

According to VAOGCPREC 7-2004 the Pelegrini II holding did 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by a Statement 
of the Case (SOC) or Supplemental SOC (SSOC) as long as the 
documents meets the four content requirements listed above.  

In this case, the appellant was provided the required VCAA 
notice by letter of March 2004, pursuant to the Board's 
February 2004 remand, which obviously was after the RO's 
December 2001 denial.  Nevertheless, there has been 
compliance with the holding in Pelegrini II.  

In Pelegrini II, the Court stated it was (1) "neither 
explicitly nor implicitly requiring the voiding or 
nullification of any AOJ action or decision and (2) the 
appellant is entitled on remand to VCAA-content-complying 
notice."  Id., at *28.  The Court further stated that in 
order to comply with a claimant's right to appellate review 
under 38 C.F.R. §7194(a), a remand may require readjudication 
of the claim by the AOJ once complying notice is given, 
unless AOJ adjudication is waived by the claimant.  Id. at 
*32-*33, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").  This suggests that in cases where, as here, the 
VCAA notice was sent after the RO's initial unfavorable 
decision, it is appropriate for the Board to remand the claim 
to the RO for further development and readjudication.  

Here, though, a remand for this reason is unnecessary because 
any defect with respect to the timing of the VCAA notice was 
mere harmless error since it effectively has been cured due 
to the Board's February 2004 remand (which, again, was 
specifically to comply with the VCAA).

There is no basis for concluding that harmful error occurs 
simply and only because a claimant receives VCAA notice after 
an initial adverse adjudication.  While the VCAA notice was 
not given prior to the RO's December 2001 adjudication, 
the appellant has been provided with every opportunity to 
submit evidence and argument in support of the claims, and to 
respond to VA notices.  Indeed, the appellant had time to 
identify and/or submit additional supporting evidence after 
issuance of the March 2004 letter (containing the VCAA 
notice).  

So, notwithstanding requirements of Pelegrini II as to the 
timing of the VCAA notification, deciding this appeal is not 
prejudicial error.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, requiring VA under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) to request 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  Id.  The General Counsel's 
opinion held that this language was obiter dictum and not 
binding on VA.  See VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Pelegrini II, 18 Vet. App. 112, 130 (2004) (Ivers, J., 
dissenting).  In addition, the General Counsel's opinion 
stated VA may make a determination as to whether the absence 
of such a generalized request, as outlined under 
§ 3.159(b)(1), is harmful or prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent opinions of VA's General 
Counsel, as the chief legal officer for the Department.  38 
U.S.C.A. § 7104(c).  



Here, although the March 2004 VCAA notice letter that was 
provided to the appellant does not contain the precise 
language specified in 38 C.F.R. § 3.159(b)(1), the Board 
finds that the appellant was otherwise fully notified of the 
need to give VA any evidence pertaining to the claims.  

The VCAA letter requested the appellant to provide or 
identify any evidence supporting the claims and specifically 
outlined the necessary evidence.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice the appellant, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004).  

As for the other three content requirements of the VCAA 
notice cited in Pelegrini, they, too, have been satisfied.   

The veteran's service medical records (SMRs) and service 
personnel records are on file, as are numerous VA clinical 
records.  The new evidence consists of additional VA clinical 
records as well as medical literature apparently obtained 
from the Internet.  Further, he declined the opportunity to 
testify at a hearing in support of his claims.  

The more recent statements and correspondence from the 
appellant and the appellant's representative do not make 
reference to or otherwise mention any additional treatment 
from other sources (e.g., private or non-VA, etc.).  

The veteran and his representative have requested that he be 
afforded a VA examination in order to obtain medical opinions 
to establish a nexus between the claimed disabilities and his 
military service or in-service herbicide exposure.  

One of the provisions of the VCAA, 38 U.S.C. § 5103A(d)(1)(a) 
(West 2002), states that the duty to assist a claimant 
includes "providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim."  See also 
38 U.S.C.A. § 5103A(d)(2) (West 2002) and 38 C.F.R. 
§ 3.159(c)(4) (2004).  However, 38 C.F.R. § 3.159(c)(4)(iii) 
provides that 38 C.F.R. § 3.159(c)(4) "applies to a claim to 
reopen a finally adjudicated claim only if new and material 
evidence is presented or secured."  Here, because no new and 
material evidence has been submitted to reopen the claims, 
the veteran is not entitled to a VA nexus examination.  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
at this juncture without first remanding the case to the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein beyond its natural 
progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Furthermore, with chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.; see, too, Savage v. Gober, 
10 Vet. App. 488, 495 (1997). 

Certain conditions, such as cancer, will be presumed to have 
been incurred in service if manifested to a compensable 
degree within 1 year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000)).  Also found at Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

The veteran was notified in November 1980 of a rating 
decision that month denying service connection for bilateral 
CTS and postoperative residuals of thyroid carcinoma - as 
not incurred in or aggravated during service or as a result 
of Agent Orange exposure.  It was noted that his numbness of 
the hands had been diagnosed as CTS and that his sweating and 
weakness were believed to be postoperative residuals of his 
June 1980 left thyroid lobectomy.  

The veteran more recently was notified in June 1994 of a 
rating decision that month acknowledging that he had 
bilateral CTS releases, but indicating that his 
bilateral CTS, thyroid cancer, and peripheral neuropathy were 
not diseases listed as presumptively due to herbicide 
exposure in service.  So the claims for service connection 
for bilateral CTS and thyroid cancer were not reopened.  And 
there was no evidentiary basis to grant service connection 
for peripheral neuropathy, either, as incurred in service or 
as presumptively due to in-service herbicide exposure. 

That unappealed June 1994 decision became final and binding 
on the veteran based on the evidence then of record.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  
Furthermore, because he did not appeal that decision, this, 
in turn, means there must be new and material evidence since 
that decision to reopen his claims and warrant further 
consideration of them on a de novo basis.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The Board must determine whether new and material evidence 
has been submitted since the RO's June 1994 decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claims to adjudicate them de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  However, since the well-grounded 
requirement has been totally eliminated by the VCAA, the 
Board need only consider whether new and material evidence 
has been submitted to reopen the claims for service 
connection and, if so, the Board then may proceed directly to 
adjudicate them on the full merits if, as in this case, the 
RO already has fully complied with all notification and 
assistance to the veteran that is mandated by the VCAA so 
that he is not prejudiced.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Fossie v. West, 12 Vet. App. 
1 (1998).  

The amendments to 38 C.F.R. § 3.156, in particular, only 
apply to applications to reopen that were received on or 
after August 29, 2001.  Here, the veteran's petition to 
reopen the claims was received in May 2000, prior to this 
cutoff date.  Therefore, the amended version of 38 C.F.R. 
§ 3.156(a), providing a new definition of new and material 
evidence, does not apply to the current appeal.  Rather, the 
former definition governs.

According to the former version of 38 C.F.R. § 3.156(a), new 
and material evidence is evidence not previously submitted 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  


Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  When 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The RO, in the December 2001 decision being appealed, 
determined that new and material evidence had not been 
submitted to reopen the claims for service connection.  
Nevertheless, regardless of how the RO ruled on this 
question, the Board must redecide this matter on appeal.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Herbicide Exposure

Mere exposure to Agent Orange is not a compensable 
occurrence.  See 38 U.S.C. § 1116; see also 38 U.S.C. 
§ 3.309(e); Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 
1994) and Winsett v. West, 11 Vet. App. 420, 425 (1998).  

At the time of the November 1980 and more recent June 1994 
rating decisions, under 38 C.F.R. § 3.307(6)(iii), it was 
only after it was shown that a veteran had a disease presumed 
to be related to herbicide exposure (listed at 38 C.F.R. 
§ 3.309(e)) that the presumption of exposure attached.  If 
none of the disorders for which service connection was 
claimed was a presumptive disorder, then in-service 
herbicidal exposure would not be presumed.  Chase v. West, 13 
Vet. App. 413, 415 (2000) (citing McCartt v. West, 12 Vet. 
App. 164, 168 (1999)).  But § 201(c) of the "Veterans 
Education and Benefits Expansion Act of 2001," Pub. L. No. 
107-103, 115 Stat. 976 (2001); (H.R. 1291) (Dec. 27, 2001) 
has changed this such that the presumption attaches even 
before a determination is made as to whether the disease is 
one presumed to be related to herbicide exposure.  So, the 
current 38 C.F.R. § 3.307(6)(iii) provides that a veteran 
who, as in this case, served in the Republic of Vietnam 
during the Vietnam Era "shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service."  And 
there is no such affirmative evidence of nonexposure in this 
particular instance.  

This change in the law, however, does not provide a basis for 
reopening inasmuch as the November 1980 and June 1994 rating 
decisions addressed the claims on the basis that the veteran 
indeed had been exposed to herbicides in Vietnam, yet neither 
CTS nor thyroid cancer is a disease presumptively due to 
herbicide exposure.  

38 U.S.C.A. § 1116(a) and 38 C.F.R. § 3.307(a)(6) provide for 
presumptive service connection on the basis of herbicide 
exposure for diseases specified in 38 U.S.C.A. § 1116(a)(2) 
and 38 C.F.R. § 3.309(e).  These diseases must have been 
manifested to a degree of at least 10 percent within a 
specified period in a veteran who, while in the military, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  Acute and 
subacute peripheral neuropathy, becoming manifest to a degree 
of disability of 10 percent or more, are diseases listed at 
38 C.F.R. § 3.309(e).  However, CTS and thyroid cancer are 
not listed diseases.  

At the time of the June 1994 rating decision neither acute 
nor subacute peripheral neuropathy was deemed by VA to be a 
disease presumptively due to 
in-service herbicide exposure.  But a new regulation became 
effective on November 7, 1996, making acute and subacute 
peripheral neuropathy diseases presumptively due to in-
service herbicide exposure, subject to the provisions of 
38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e).  

38 C.F.R. § 3.307(a)(6)(ii) provides that:

The diseases listed at Sec. 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time 
after service, except that [] acute and subacute 
peripheral neuropathy shall have become manifest to a 
degree of 10 percent of more within a year [] after 
the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service. 



Note 2 to 38 C.F.R. § 3.309(e) states that "[f]or the 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset."  

Thyroid Cancer

The SMRs are negative for thyroid cancer.  In an October 1980 
VA Form 21-4138, Statement in Support of Claim, the veteran 
reported, as confirmed by VA outpatient treatment (VAOPT) 
records, that in 1980 VA physicians had found a nodule on his 
thyroid gland that turned out to be cancerous and required VA 
surgery in June 1980.  He subsequently underwent radiation 
treatment.  

In a written September 1993 statement submitted with his 
previous application to reopen the claim for service 
connection for thyroid cancer, the veteran stated that 
thyroid cancer was a "soft tissue cancer" and, further 
indicated, that this was a form of "soft tissue sarcoma," 
which is listed at 38 C.F.R. § 3.309(e) as a cancer 
presumptively due to in-service herbicide exposure.  But, a 
note in § 3.309(e) pertaining to "soft tissue sarcoma" 
lists several examples of types of sarcoma included as a soft 
tissue sarcoma, and thyroid cancer is not listed.  Also, the 
medical evidence, both then and now, does not show the 
veteran's thyroid cancer is a sarcoma of the type 
contemplated by § 3.309(e).  

In correspondence on file at the time of the June 1994 rating 
decision, the veteran had indicated that his thyroid cancer 
is a cancer of the throat.  Concerning this, 38 C.F.R. 
§ 3.309(e) lists cancer of the lung and bronchus as well as 
cancer of the larynx and trachea as examples of respiratory 
cancers that are presumptively due to in-service herbicide 
exposure.  However, 38 C.F.R. § 3.309(e) does not list all 
cancers anatomically found in the area of the throat as being 
presumptively due to in-service herbicide exposure - rather, 
as noted, only certain cancers of the respiratory tract.  It 
must be pointed out that the thyroid gland is not involved in 
the respiratory system but, instead, is part of the endocrine 
system.  

Part of the additional evidence submitted since June 1994 
consists of additional service personnel records, obtained in 
conjunction with the veteran's claim for service connection 
for PTSD.  But these additional records contain no pertinent 
medical information and duplicate VA clinical records that 
were already on file.  

Also submitted since June 1994 were VA clinical records 
reflecting treatment for multiple disabilities, but also 
indicating the veteran underwent a right thyroid lobectomy in 
January 1991.  

As well, the veteran has submitted medical literature 
apparently obtained from the Internet.  Information from The 
Thyroid Cancer Research Center discusses thyroid cancer but 
does not indicate this condition is a soft-tissue cancer 
under the pertinent VA regulation or that it is a form of 
sarcoma.  Another article of the Cancer Group Institute 
entitled "Thyroid Cancer" merely confirms that the 
thyroid gland produces "thyroid hormones" (and, as such, it 
is a part of the endocrine system), and that there are 
several risk factors in the development of thyroid cancer.  
There is no indication, however, that herbicide exposure is 
one such risk factor nor does the article indicate that 
thyroid cancer is a form of sarcoma.  

In a July 2000 statement the veteran indicated that he had 
extensive exposure to dioxin (in Agent Orange).  And in an 
article obtained from the Internet it was indicated that 
intense dioxin exposure appeared to cause all types of 
cancer.  But VA has conducted and sponsored numerous studies 
in this specific area and has published its' findings that 
not all forms of cancer can be etiologically linked to 
herbicide exposure.  Unfortunately, as already mentioned, 
such is the situation with the particular conditions at 
issue.

The Secretary of VA, under the authority granted by the Agent 
Orange Act of 1991 and the Veterans Education and Benefits 
Expansion Act of 2001, has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam Era is not 
warranted for any condition which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  68 Fed. Reg. 27630 - 27641, 27631 (May 20, 
2003).  

In a February 2003 statement the veteran reported there was 
no in-service medical evidence pertaining to his claimed 
disorders because it was his normal behavior not to complain 
of illness signs or symptoms unless they interfered with his 
ability to work and this was true with respect to his thyroid 
cancer.  However, he did not specifically state that he had 
specific signs or symptoms of the thyroid cancer during 
military service.  

So, in sum, the new and old evidence does not show the 
veteran's thyroid cancer had it's onset during active 
service, or is a disease presumptively due to or is in any 
other way related to his herbicide exposure in service.  
Consequently, this claim cannot be reopened.

CTS

The SMRs reflect that, in October 1966, the veteran had an 
acute episode of numbness of the right thumb that was 
restricted to a small area of the distal phalanx, where he 
had sustained a bruise.  In an October 1980 VA Form 21-4138, 
Statement in Support of Claim, he reported that he had first 
sought treatment for numbness of his hands in 1978.  A 
February 1980 VAOPT record noting that he had a two-year 
history of findings suggestive of CTS corroborates this.  
Additional VAOPTs in 1980 confirmed that bilateral CTS was 
diagnosed.  He had VA surgery for bilateral CTS in January 
1981.  

Part of the additional evidence submitted since the RO's June 
1994 decision consists of mere duplicate VA clinical records 
that were already on file.  

Also submitted were new VA clinical records reflecting 
treatment for multiple disabilities, but also indicating the 
1980s clinical testing confirmed the veteran had bilateral 
CTS.  



As well, the veteran has submitted medical literature 
apparently obtained from the Internet.  A July 1997 article 
from the National Institute of Neurological Disorders and 
Stroke states that peripheral neuropathy is a common 
neurological disorder resulting from damage to the peripheral 
nerves and that a common example of entrapment neuropathy is 
CTS.  

In a February 2003 statement the veteran reported that, while 
in Vietnam, he had been exposed not only to herbicides but 
also to solvents.  And he said it was his normal behavior not 
to complain of signs or symptoms of CTS or peripheral 
neuropathy unless it interfered with his ability to work and 
this had not happened until after military service.  However, 
he did not specifically state that he had specific signs or 
symptoms of the claimed disorder during military service.  

So, in sum, the new and old evidence does not show that the 
veteran's bilateral CTS had it's onset during active service, 
that it is related in any way to his in-service herbicide 
exposure or that it is actually a form of acute or subacute 
peripheral neuropathy as contemplated by the governing 
regulation.

Peripheral Neuropathy

As already alluded to, after the June 1994 rating decision 
denying service connection for peripheral neuropathy, 
effective November 7, 1996, the regulations governing claims 
for service connection for disabilities due to in-service 
herbicide exposure were revised to include acute and subacute 
peripheral neuropathy as disabilities presumed to be due to 
in-service herbicidal exposure.  

This presumption, however, applies only to acute and subacute 
peripheral neuropathy and not to chronic peripheral 
neuropathy.  In fact, "VA has determined that the evidence 
against an association between herbicide exposure and chronic 
peripheral neuropathy outweighs the evidence for such an 
association."  61 Fed. Reg. 57586, 57587 (November 7, 1996).  



Regardless, even acute and subacute peripheral neuropathy, 
presumptively due to in-service herbicide exposure, must 
manifest to a degree of 10 percent or more within one year of 
the veteran's date of last exposure to herbicides, which is 
when he last served in the Republic of Vietnam.  So, at a 
minimum, either acute or subacute peripheral neuropathy must 
have manifested to 10 percent or more within one year after 
termination of his last period of active duty in August 1971.  

The evidence on file in June 1994 did not reflect that the 
veteran had acute or subacute peripheral neuropathy that 
manifested with one year of his having been in Vietnam nor 
within weeks or months of exposure to an herbicide agent.  
And there is also no evidence that it resolved within two 
years of the date of onset.  Rather, he has had bilateral CTS 
that first manifested years after his last period of active 
service and which persisted for a number of years thereafter.  
Thus, to the extent he apparently believes his bilateral CTS 
is a form of acute or subacute peripheral neuropathy, he is 
simply mistaken since bilateral CTS is a form of chronic 
peripheral neuropathy.  

Part of the additional evidence received since the June 1994 
rating action consists of additional service personnel 
records, obtained in conjunction with the veteran's claim for 
service connection for PTSD.  But these records contain no 
medical information whatsoever pertinent to this appeal and 
merely duplicate the findings in the VA clinical records 
already on file.  

The veteran has submitted medical literature apparently 
obtained from the Internet.  A July 1997 article from the 
National Institute of Neurological Disorders and Stroke 
states that peripheral neuropathy is a common neurological 
disorder resulting from damage to the peripheral nerves and 
that a common example of entrapment neuropathy is CTS.  But 
this article does not indicate that CTS is a form of 
acute or subacute peripheral neuropathy, which is the 
specific type of neuropathy covered under the presumption 
mentioned.  



Another article from "WEBMDHeath" indicates that peripheral 
neuropathy is not a specific, separate disease - but, 
instead, is a manifestation of many conditions that can cause 
damage to the peripheral nerves.  Entrapment neuropathy 
included compression of a nerve where it passes through a 
narrow space.  Some other conditions associated with 
neuropathy included the systemic effects of malignancies, 
such as any type of lymphoma (and here the veteran inserted a 
written notation of thyroid cancer) and exposure to toxic 
compounds, such as industrial agents, especially solvents.  

This medical evidence, however, does not show that the 
veteran has lymphoma.  The terms cancer, sarcoma, and 
lymphoma are not interchangeable; rather, they are terms for 
separate and distinct medical entities.  

In a February 2003 statement the veteran reported that, while 
in Vietnam, he had been exposed not only to herbicides but 
also to solvents.  He said that it was his normal behavior 
not to complain of signs or symptoms of CTS or peripheral 
neuropathy unless it interfered with his ability to work and 
this had not happened until after military service.  Again, 
though, he did not specifically state that he had specific 
signs or symptoms of the claimed disorder during military 
service.  

Further, any mere exposure to solvents during service is not 
medically shown to be related to his bilateral CTS - of 
which there are no clinical symptoms prior to 1978, several 
years after his discharge from his last period of active 
duty.  

The bare unsubstantiated allegations of the veteran and his 
representative will not suffice to address the issue of 
medical causation because they are laymen and, therefore, do 
not have the necessary medical training and expertise to give 
probative opinions concerning this.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  And aside from that, 
their arguments essentially amount to the very same 
allegations made in June 1994, so reiterating them cannot 
serve as a basis for reopening the claim.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  And even if their 
statements were new, they still would not be material.  See 
Pollard v. Brown, 6 Vet. App. 11, 12 (1993).  

Accordingly, the Board finds that the evidence submitted 
since the June 1994 RO denial is not new and material.  So 
the claims for service connection for bilateral CTS, thyroid 
cancer, and peripheral neuropathy cannot be reopened.  
Hickson v. West, 11 Vet. App. 374, 378 (1998).  


ORDER

The petition to reopen the claims for service connection for 
peripheral neuropathy, including CTS, of the hands and 
residuals of thyroid cancer, allegedly the result of exposure 
to herbicides including Agent Orange, is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


